Citation Nr: 0433636	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for asbestosis, from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Kimberly G. Anderson, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO granted service 
connection for asbestosis and assigned a noncompensable 
disability evaluation, among other things.  The veteran 
appealed the assignment of the initial 0 percent disability 
evaluation.  

In April 2004, the Board remanded this matter to the RO for 
development pursuant to Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
has complied with the remand directives.  The case has been 
returned to the Board for appellate review.  


FINDING OF FACT

The medical evidence does not show any pathology associated 
with the veteran's service-connected asbestosis to warrant a 
compensable disability evaluation.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for asbestosis are 
not met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R.§ 4.31, 
Part 4, Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The report of an August 1994 private X-ray of the chest 
revealed findings compatible with pulmonary asbestosis and 
obstructive lung disease.  A November 1997 private asbestos 
evaluation summary revealed, in pertinent part, that the 
veteran had been exposed to asbestos from 1942 to 1985 and 
that he had smoked cigarettes on a daily basis for 54 years.  
Pulmonary functions testing revealed that forced vital 
capacity (FVC) was 86 percent of the predicted value.  
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB) was 71 percent of the 
predicted value.  Spirometry demonstrated obstructive 
impairment.  DLCO (SB) was reduced indicating impairment of 
gas exchange.  The diagnosis was interstitial and pleural 
changes seen on chest x-ray and impairment of lung function 
consistent with a clinical diagnosis of asbestosis.  

As to the prognosis, the doctor indicated that due to the 
latency period between occupational exposure and the onset of 
clinical asbestos-related disease, the veteran was subject to 
increased risk for the development of bronchogenic carcinoma, 
mesothelioma and other cancers, and further deterioration in 
pulmonary function, even in the absence of additional 
asbestos exposure.  Avoidance of tobacco use, close clinical 
follow-up, and annual studies were recommended.  

At a VA examination dated in November 2000, the veteran 
complained of constant coughing and a yellow sputum 
production.  The veteran denied having hemotysis and 
anorexia.  He could only walk one block before becoming short 
of breath.  He denied having asthma attacks or any current 
treatment for any lung problem.  He never had any periods of 
incapacitation from his lungs.  His weight was stable.  A 
physical examination revealed, in pertinent part, that the 
lungs were clear.  It was noted that the veteran had a 
history of hypertension.  X-rays of the veteran's chest dated 
in November 2000 were normal.  The diagnosis was history of 
asbestos exposure.  The examiner opined that the veteran's 
asbestos was secondary to service.   

In an addendum to the November 2000 examination, the examiner 
provided the results of a pulmonary functions test.  The 
examiner reported that the forced expiratory volume in one 
second (FEV 1) was 49 percent of the predicted percentage.  
The diagnosis was chronic obstructive pulmonary disease 
(COPD) and history of asbestos.  

A pulmonary function analysis dated in November 2000 revealed 
that FVC was 57 percent of and DLCO was 52 percent of 
predicted.  It was noted that test performance was good; 
however, the DLCO did not meet the criteria for inspired 
volume.  The veteran was unable to perform lung volume 
maneuvers.  He used a bronchodilator.  The interpretation was 
severe obstructive ventilatory impairment without significant 
response to bronchodilator reduction in the diffusing 
capacity.  There was moderate decrease of aterial oxygen 
tension with normal aleveolar ventilation.  

The evidence includes a statement dated in July 2001 of the 
veteran's brother who attested the veteran having been 
exposed to asbestos during service.  

In October 2001, a VA examiner, after reviewing a computed 
tomography (CT) of the veteran's chest, indicated that the 
veteran had bilateral pleural plaques and calcified hilar 
lymph nodes compatible with asbestosis.  It was noted that 
the veteran was unable to complete two separate pulmonary 
functions tests.  The examiner opined that veteran's 
asbestosis was related to service.  

A VA pulmonary functions report dated in October 2001 
revealed, in pertinent part, that FVC was 60 percent of 
predicted.  It was noted that the study was a poor test 
performance; it did not meet the criteria of forced 
expiratory time.  The veteran was unable to perform DLCO 
maneuvers and lung volumes maneuvers.  He was also unable to 
continue testing due to shortness of breath.  A decrease in 
arterial oxygen tension with normal alveolar ventilation was 
noted.  

In April 2002, the RO granted service connection for 
asbestosis and assigned a 0 percent disability evaluation, 
effective in August 2000.  

The report of a December 2002 VA examination reflects that 
the veteran had a 15-year history of a cough.  The veteran 
reported no change in the cough over the past few years.  The 
veteran reported that the cough produced several tablespoons 
of sputum per day and that the cough was worse at night.  The 
veteran denied taking any antibiotics for the year.  He 
reported experiencing some fatigue and weight loss over the 
past few months.  He denied any chest pain or shortness of 
breath with exertion.  The veteran reported that his symptoms 
had been present for at least five years, and they had not 
gotten worse within the past year.  He noted shortness of 
breath when lying down at night on one pillow.  The veteran 
stated that he was not aware of any cardiac problems.  The 
veteran had a 60-pack a year history of tobacco abuse, but he 
had not smoked in the past two to three years.  

The examiner noted that he had for review a chest x-ray from 
2000 and a CT scan of the chest dated in 2001.  The studies 
showed bilateral calcified pleural plaques and some 
marginally enlarged lymph nodes.  There were also micro 
emphysematous changes predominantly in the upper lung zones.  
There was no evidence of fibrous or bronchiectasis.  The 
veteran did not have hemoptysis.  

On physical examination, the veteran appeared comfortable at 
rest in room air.  He was moderately obese.  He had a 
frequent cough throughout the examination and produced a 
teaspoon of yellow sputum.  His nails showed smoking changes.  
There was no cyanosis or clubbing.  The lungs showed good 
expansion and were resonant.  His breath sounds were mildly 
reduced throughout.  The expiratory phase was slightly 
prolonged.  There were soft scattered expiratory wheezes.  
There were no rales or rubs.  Cardiovascular evaluation 
showed irregular rhythm without gallop or murmur.  There was 
no jugular venous distension or edema.  As to the diagnostic 
impression, the examiner indicated the veteran had shortness 
of breath which was multifactorial.  The factors included 
chronic obstructive pulmonary disease.  The examiner noted 
that the veteran had pulmonary functions testing which was 
inadequate because of patient cooperation.  However, the 
studies showed mild obstruction.  His arterial blood gas 
showed a normal acid-base status, but mild hypoxemia.  This, 
along with a CT scan, showing emphysema consistent with COPD, 
due to tobacco abuse.  

The examiner noted that he did not believe that the veteran's 
asbestos related pleural plagues were limiting his lung 
function and that the veteran did not have asbestosis.  He 
stated that the veteran had shortness of breath from another 
cause.  The Board must find that this medical opinion 
provides negative evidence against this claim and is entitled 
to great probative weight.

At a June 2004 VA examination, the veteran reported dyspnea 
on exertion at half a block, a cough (worse at night) 
productive of yellow sputum.  The veteran denied experiencing 
any chest pain.  He denied fever, chills, or night sweats.  
There had not been any recent or significant change in the 
veteran's weight or appetite.  

On physical examination, the examiner described the veteran 
as a well developed, moderately obese, and in apparent 
distress.  The cardiovascular system revealed distant sounds, 
regular rhythm and rate.  There were no murmurs, gallops, or 
rubs.  The lungs demonstrated a diffusely diminished breath 
sounds.  There were no expiratory wheezes and no crackles.  
The examiner referred to a CT dated in October 2001 which 
showed multiple window nodes, calcified non-enlarged hilar 
nodes, and extensive bilateral pleural calcifications with 
pleural plagues, which represented old granulomatous disease.  
A June 2004 pulmonary functions test revealed, in pertinent 
part, FVC of 71 percent of predicted value, total lung 
capacity of 4.70 or 70 percent of predicted, and DLCO of 35 
percent of predicted and 61 percent when adjusted for 
alveolar volume.  The diagnostic impression included severe 
chronic obstructive pulmonary disease and asbestos related 
pleural plaques.  

The RO requested a medical explanation regarding the degree 
of the veteran's respiratory problems caused by the service-
connected asbestosis versus the non service-connected COPD.  
The examiner was instructed to review that veteran's claims 
file in rendering the opinion.  In regard thereto, an 
addendum to the June VA examination was provided on June 29, 
2004.  In the addendum, the examiner provided:  

On review of his pulmonary function test obtained 
on June 10, 2004, his FVC was 2.77 or 71% of 
predicted, post bronchodilator it was 3.02 and a 9% 
change, his FEV1 was 1.34 or 44% of predicated and 
post-bronchodilator was 1.69 or 23% change with an 
absolute volume change of 250 cc.  His total lung 
capacity is 4.79 or 70% of predicted and his RV/TLC 
ration is 51.  His RV is 2.46 or 95% of predicted.  
His diffusion capacity corrected to hemoglobin is 
9.65 or 33 % of predicted and when corrected to 
alveolar volume is 2.24 or 51% or predicted.  
Arterial blood gas is ph of 7.37. pc02 of 44, p02 
of 60 with a saturation of 90%.  Hence the 
veteran's current level of impairment is morel 
likely due to his non-service-connected chronic 
obstructive pulmonary disease and not from his 
service-connected asbestos exposure.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Fenderson, 12 Vet. 
App. at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2004).  In this case, the RO 
assigned a 0 percent rating for the veteran's asbestosis.  
That evaluation became effective in August 2000, 2001, the 
date service connection was granted.  As the veteran is 
appealing from an initial grant of service connection and the 
originally assigned evaluation, the Board must consider these 
"staged ratings" based upon the facts found during the time 
periods in question.  Fenderson, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The RO has assigned a non-compensable rating under Diagnostic 
Code 6833. Diagnostic Code 6833 provides for the evaluation 
of asbestosis.  Under this criteria, a 10 percent rating is 
assigned for Forced Vital Capacity (FVC) of 75-80 percent 
predicted, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66-80 
percent predicted, a 30 percent disability evaluation is 
assigned for FVC of 65 to 70 percent predicted, or; DLCO (SB) 
of 56 to 65 percent predicted; a 60 percent disability 
evaluation is assigned for FVC of 50 to 64 percent predicted; 
or, DLCO (SB) of 40 to 55 percent predicted, or, maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation; a 100 percent evaluation 
is assigned for FVC less than 50 percent predicted, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or ; cor pulmonae of pulmonary 
hypertension, or; requires outpatient oxygen therapy.  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a percent evaluation for a 
Diagnostic Code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The veteran asserts that he is entitled to a 30 percent 
disability evaluation for his service-connected asbestosis.  
However, the Board has reviewed the record and finds that the 
assignment of a higher disability evaluation for the 
veteran's service-connected asbestosis is not warranted.  The 
medical evidence clearly establishes that the veteran has 
chronic respiratory problems.  This fact is not in dispute.  
These records reflect that the veteran's FVC was 86 percent 
of predicted in November 1997, 57 percent of predicted in 
November 2000, 60 percent in October 2001, and 71 percent of 
predicated in June 2004.  As to DLCO (SB), the Board notes 
that many of the pulmonary functions test were incomplete.  
However, the DLCO (SB) was 71 percent of predicted in 
November 1997, 52 percent in November 2000, and 35 percent in 
June 2004.  

The findings of the November 2000, October 2001, and June 
2004 examinations would warrant compensable evaluations.  
However, the evidence establishes that the pathology of the 
current disorder is not associated with the veteran's 
service-connected asbestosis, but with non service-connected 
COPD.  The report of the November 2000 VA examination and the 
June 2004 addendum clearly supports this finding and provides 
negative evidence against this claim.

The Board must find that no competent medical evidence 
supports the conclusion the veteran's current difficulties 
are associated with his service-connected condition and 
significant medical evidence is against the veteran's claim.

With regard to the veteran's own opinion that his 
difficulties are associated with his service connected 
disorder, rather than his long history of smoking or other 
nonservice related disorder, the Board finds that such a 
medical opinion is entitled to very limited probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In the absence of pathology associated 
with the veteran's service-connected asbestosis showing 
increased disability, the veteran is not entitled to an 
increased rating.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  In exceptional 
cases where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2004).  In this case, there 
is no evidence that the veteran's service-connected 
asbestosis has caused marked interference with employment 
(i.e. beyond that contemplated in the schedular evaluations), 
has necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, there is no basis for referral to appropriate 
authority for consideration of an extraschedular evaluation.  
There is no evidence that the schedular criteria are 
inadequate to evaluate the veteran's disabilities at any time 
during this evaluation period.  38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the claim for a compensable 
evaluation for the veteran's service-connected asbestosis  
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002) 
; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  38 U.S.C.A. § 5100 
to 5107 (West 2002)) 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veterans Claims (Court) decisions in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim for increased rating for 
asbestosis has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  For example, in a letter dated in May 
2004, VA informed the veteran of the requirements of the 
VCAA.  The Board finds that the information provided to the 
appellant specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the appellant in obtaining 
evidence.  In the letter, VA informed the veteran of the 
evidence necessary to substantiate his claim for an increased 
rating for asbestosis.  He was informed that the evidence 
must show that his disability had increased in severity.  The 
veteran was also informed that VA would obtain any 
information or evidence that he told it about, and the 
appellant was asked to provide information regarding 
treatment at VA facilities that the RO had not previously 
considered and provide any private medical records that would 
support his claim by signing an enclosed release form or 
obtain the records himself and send them to VA.  In light of 
the foregoing, VA has satisfactorily informed the veteran of 
the evidence necessary to substantiate his claims. 

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of May 2004 asked the 
veteran to provide any medical evidence showing that his 
service-connected asbestosis had increased in severity.  He 
was asked to send information describing additional evidence 
or the evidence itself to VA.  He was informed that VA wanted 
to give him a chance to tell VA about any additional evidence 
he knows about that may help his claim.  He was also asked to 
send VA the evidence it needs.  In addition, a statement of 
the case dated in May 2004 reiterated the requirements of the 
VCAA and provided the implementing regulations. Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA have been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VA provided the veteran 
examinations in November 2000, October 2001, December 2002, 
and June 2004.  Those examinations contain adequate findings 
and opinions for rating purposes.  

The Board notes that the RO was requested to obtain a 
pulmonary functions test claimed to have been conducted in 
December 2002.  A report of contact dated in October 2004 
provides that the study does not exist.  Thus, the Board is 
satisfied that there are no additional treatment records that 
veteran wanted VA to consider that could be obtained. 

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained medical records identified by the 
veteran.  The Board remanded this case in order to assist the 
veteran with his claim.    

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

An increased (compensable) rating for asbestosis is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



